Citation Nr: 1546422	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  07-24 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In a November 2012, the Board assumed jurisdiction over this issue pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded it back to the Agency of Original Jurisdiction (AOJ) for development and initial consideration.  Review of the completed development reveals that there has been at least substantial compliance with the remand directives, as the Veteran was provided with the appropriate notice letter as well as a VA examination that provided adequate comment on the his ability to acquire and maintain gainful employment.  Thus, the Board is proceeding with its adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

A Travel Board hearing was held in August 2012 with the Veteran in Los Angeles, California, before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is contained in the claims file.


FINDINGS OF FACT

1. The Veteran is currently working full-time as a project manager for a company.  

2. His service-connected disabilities do not preclude him from securing and maintaining all forms of substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim. 

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  The Veteran was provided proper VCAA notice post-remand in October 2014.  He has not alleged any notice deficiency that is unduly prejudicial.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Additionally, his service treatment records, VA treatment records, and identified post-service treatment records have been obtained and he has been afforded appropriate VA examinations, most recently in June 2015 that specifically addressed whether his -service connected disabilities rendered him unable of maintaining substantially gainful employment.  Thus, VA's duty to assist with respect to obtaining relevant records and examinations has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II. TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran is currently service-connected for posttraumatic stress disorder (30 percent), a lumbar spine condition (20 percent), impairment of sphincter control (10 percent), a right knee condition (10 percent), residuals status post septoplasty (0 percent), migraine headaches (0 percent), polyneuropathy of the bilateral upper extremities (both at 0 percent), and erectile dysfunction (0 percent).  His total combined rating is 60 percent disabling.  Thus, he does not meet the criteria for a TDIU under 38 C.F.R. § 4.16(a).  

Regardless, at a September 2011 VA examination, the Veteran stated that he had been unable to work since June 2010 and could not perform any occupational duties.  At his August 2012 Board hearing, he stated he had not worked since June 2010 and was receiving "disability management" payments via his employer.  He stated his last job was working security at a nuclear power plant.  

When a claimant does not meet the percentage requirements of § 4.16(a) for consideration of a TDIU, as is the case here, he still may establish entitlement to this benefit on an extraschedular basis under the alternative provisions of § 4.16(b) if it is shown he is unemployable on account of service-connected disability or disabilities.  In this circumstance, the Board would be precluded from assigning an extraschedular TDIU in the first instance, having instead to remand the claim to the RO for referral to the Director of VA's Compensation and Pension Service for his special consideration.  In such a case, the rating board is to include in its submission a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

While the regulations do not define "substantially gainful occupation", VA adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the similar term of "substantially gainful employment" as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  See also Faust v. West, 13 Vet. App. 342 (2000) (defining "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to the veteran's earned annual income....)

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  

A veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment, however, is not enough.  A high rating in itself constitutes recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id.   

That said, requiring a Veteran to prove that he is 100 percent or totally unemployable is different than requiring proof that he cannot obtain and maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of a Veteran's overall employability.  A requirement that a Veteran prove 100 percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

There are VA treatment records from February and March 2010 that indicate the Veteran was employed full time as a security guard and was also a full-time student, seeking to obtain a bachelor's degree.  The records further indicate the Veteran stopped working on June 10, 2010, due to various disabilities, and received a form of workers' compensation from his employer and/or insurance provider for being temporarily totally disabled.  There are private orthopedic examinations from June and October 2010 that conclude he was temporarily disabled, but proscribed treatment with the goal of him returning to work.  It is important to note that following his work stoppage in June 2010, there is no statement from a physician or other occupational specialist in the claims file that indicates that any of the Veteran's service-connected disabilities rendered him unable to obtain and maintain substantially gainful employment at this time.  

Following the Board remand, the Veteran underwent VA compensation examinations in June 2015.  This included a General Medical examination as well as a PTSD examination.  In the PTSD examination report, the examiner noted that the Veteran earned a Bachelor of Science degree (B.S.) in project management from ITT Tech in 2013.  It is further noted that he had been employed full-time since December 2014 as a project manager for Advanced Systems Services.  The examiner submitted a separate medical opinion concerning the issue of TDIU, where he stated that while the Veteran had PTSD and deserved service connection for the level of social and occupational impairment it caused him, he had a B.S. degree and had worked full-time for over six months as a project manager.  Thus, the examiner opined that despite his experiencing some level of impairment, he was capable of being gainfully employed.  A July 2015 Disability Benefit Questionnaire regarding his knees indicates that he was still working as a project manager at that time.  

The Board concludes that a referral in this case is unnecessary as there is no competent and credible evidence indicating that the Veteran's service-connected conditions render him unemployable.  Instead, the recent evidence suggests that the Veteran is currently working full-time as a project manager for a company, in which capacity he utilizes a B.S. he received from ITT Tech.  Additionally, the June 2015 VA examiner indicated that he was fully capable of being gainfully employed.  As the Veteran is currently working full time in employment that is substantially gainful, his claim must be denied.  In reaching this conclusion, the Board considered the applicability of the benefit-of-the-doubt doctrine, but as there is not an approximate balance of positive and negative evidence of record, this doctrine is not for application.  38 C.F.R. § 4.3.

ORDER

Entitlement to a TDIU is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


